DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 7 and 8 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 8 of copending Application No. 17/734,599 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 9, 10, 11, 12, 13, 14, 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 9, 10, 11, 12, 13, 14, 15 of copending Application No. 17/734,599 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application contains all of the limitations of the applicable claims of the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamine et al. (PGPub 2020/0212481). 
Considering Claim 1, Nagamine discloses a solid ion conductive layer (solid electrolyte material [Abstract] that conducts ions [0033] contained in cathode 201, electrolyte 202, and anode 203 layers which each read on the layer [0065-0068, Figure 1]), comprising: 
a first phase extending continuously for at least a portion of the solid ion conductive layer (solid electrolyte particle 100 itself extends continuously for at least a portion of the solid ion conductive layer [Figure 1], plurality of particles extend throughout each of the layers [0060, 0065-0069]), wherein the first phase comprises an ion conductive material comprising a halide-based material (solid halide electrolyte material [Abstract, 0073] that conducts ions [0033]); and 
a second phase comprising an organic material comprising a binder material (layers each contain a polymer binder to improve adhesion between the particles throughout the layers [0100]). 
The claimed invention states that Reactivity Value can be tested by mixing the solid ion conductive material with the organic material at a weight percentage of 10:90 and keeping the mixture at not greater than 100 °C, wherein changes to characteristic peaks or characteristic peaks of impurities or decomposition products are observed [0052]. Nagamine discloses an electrolyte Formula 1 [Abstract], such as Li3Y0.95Sm0.05Br3Cl3, Li3Y0.9Sm0.1Br3Cl3, and Li3Y0.9Eu0.1Br3Cl3 [Table 1], which are all listed as halide-based materials by the claimed invention [0040]. The solid electrolyte material is chosen for the benefits of lower resistance, improved charge/discharge battery capacity, non-generation of hydrogen sulfide due to no sulfur [0131], and forming satisfactory adhesion between the active material and the solid electrolyte material [0059]. The binder may be included for the purpose of improving adhesion between the particles [0100]. Therefore, routinely experimenting with the like-material electrolyte and the binder to achieve such effects would have been obvious to one of ordinary skill in the art, and therefore routinely experimenting with and achieving a Reactivity Value of at most 20% as tied to such materials and benefits would also have been obvious to one of ordinary skill in the art. 
	Considering Claim 2, Nagamine discloses that the binder material comprises styrene butadiene rubber ([0100]).  
	Considering Claim 3, Nagamine discloses that the binder material comprises styrene butadiene rubber ([0100]).
	 
	 
	Considering Claim 7, Nagamine discloses an electrolyte Formula 1 [Abstract], such as Li3Y0.95Sm0.05Br3Cl3, Li3Y0.9Sm0.1Br3Cl3, and Li3Y0.9Eu0.1Br3Cl3 [Table 1], which are all listed as halide-based material claimed formula examples by the claimed invention [0040, 0032].	
Considering Claim 8, the claimed invention states that ammonium halide used as a raw material may be present as a residual material to form a complex with the halide-based material [0041, 0042], wherein the process includes sintering and molding [0029]. Nagamine discloses that ammonium halide is used as a raw material [0050]. Because Nagamine teaches sintering and molding [0051, 0131] a softer material for the purpose of forming strong adhesion and interface [0059, 0131], while including the same raw material of ammonium halide, it appears that Nagamine inherently teaches ammonium halide complex with the halide-based material. 
	Considering Claim 9, Nagamine discloses that the solid ion conductive layer is in a form of a tape (solid electrolyte layer has micron-sized thickness [0087], provides adhesiveness [0059]). 
	Considering Claim 10, Nagamine discloses an electrolyte Formula 1 [Abstract], such as Li3Y0.95Sm0.05Br3Cl3, Li3Y0.9Sm0.1Br3Cl3, and Li3Y0.9Eu0.1Br3Cl3 [Table 1], which are all listed as halide-based material claimed formula examples by the claimed invention [0040, 0032]. Because Nagamine teaches this same material and with lowered battery resistance and improved charge/discharge capacity [0131], it appears that Nagamine inherently teaches an ionic conductivity of at least 0.15 mS/cm. 
Considering Claim 11, the claimed invention states that ammonium halide used as a raw material may be present as a residual material and act as a pore former [0041, 0042], wherein the process includes sintering and molding [0029]. Nagamine discloses that ammonium halide is used as a raw material [0050]. Because Nagamine teaches sintering and molding [0051, 0131] a softer material for the purpose of forming strong adhesion and interface [0059, 0131], while including the same raw material of ammonium halide, it appears that Nagamine inherently teaches a porosity of at most 10 vol% for a total volume of the solid ion conductive layer. 
	Considering Claim 12, Nagamine discloses that the solid electrolyte layer includes the solid electrolyte material in amount of 50% by weight or more [0077] so as to achieve a solid electrolyte material having a low melting point [0078]. Binder is provided to improve adhesion between the particles [0100]. Therefore, routinely experimenting with the corresponding solid electrolyte material volume % (from result of density) and coming up 50 to 90 vol% for a total volume of the solid ion conductive layer so as to achieve such effects would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 13, Nagamine discloses that the solid electrolyte layer includes the solid electrolyte material in amount of 50% by weight or more [0077] so as to achieve a solid electrolyte material having a low melting point [0078]. Binder is provided to improve adhesion between the particles [0100]. Therefore, routinely experimenting with the binder weight and coming up with 0.1 wt% to 10 wt% for a total weight of the solid ion conductive layer so as to achieve such effects would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 14, Nagamine discloses that the solid electrolyte material may be an elliptical spherical shape or a fibrous shape (flake) [0041]. The claimed invention states that ammonium halide used as a raw material may be present as a residual material and act as a pore former [0041, 0042], wherein the process includes sintering and molding [0029]. Nagamine discloses that ammonium halide is used as a raw material [0050]. Because Nagamine teaches sintering and molding [0051, 0131] a softer material for the purpose of forming strong adhesion and interface [0059, 0131], while including the same raw material of ammonium halide, it appears that Nagamine inherently teaches a network of interconnecting flakes with pores extending through at least a portion of the network. 
	Considering Claim 15, Nagamine discloses that the solid ion conductive layer further comprises an active electrode material (positive and negative electrode layers comprises positive electrode active material particles and negative electrode active material particles [0065, 0068]). 
	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamine et al. (PGPub 2020/0212481) and further in view of Nomoto (PGPub 2020/0168904). 
Considering Claims 4 and 6, Nagamine discloses a solid ion conductive layer (solid electrolyte material [Abstract] that conducts ions [0033] contained in cathode 201, electrolyte 202, and anode 203 layers which each read on the layer [0065-0068, Figure 1]) Nagamine discloses that the binder material comprises styrene butadiene rubber ([0100]). However, Nagamine is silent to hydrogenated nitrile butadiene rubber. 
Nomoto discloses a non-limited solid electrolyte as part of a cathode layer [0061, 0074, 0075], which includes a halogen element [0075]. Examples of the binder used in the cathode layer may include styrene-butadiene rubber and hydrogenated nitrile-butadiene rubber [0063]. Because both types of rubber serve a binding function for a halide solid electrolyte material, substituting styrene butadiene rubber for hydrogenated nitrile-butadiene rubber to achieve these predicted effects would have been obvious to a person of ordinary skill in the art. 
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nagamine et al. (PGPub 2020/0212481) and further in view of Zhamu et al. (PGPub 2018/0166759). 
Considering Claim 5, Nagamine is silent to a siloxane binder material. 
Zhamu discloses a lithium battery solid state electrolyte [Abstract]. The binder of the electrolyte [Abstract] includes polydimethylsiloxane because it is lithium ion-conducting [0032]. The binder is integrated into a safe, non-flammable solid state electrolyte for a battery with high energy density and high power density with long cycle life [0018]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the binder of Nagamine with the polydimethylsiloxane of Zhamu in order to provide a lithium ion-conducting binder [0032] that’s integrated into a safe, non-flammable solid state electrolyte for a battery with high energy density and high power density with long cycle life [0018]. 
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagamine et al. (PGPub 2020/0212481) and further in view of Osada et al. (PGPub 2021/0376379). 
Considering Claim 16, Nagamine discloses a composition, comprising a solid ion conductive material including a halide-based material and an organic material (solid electrolyte material [Abstract] that conducts ions [0033], layers each contain a polymer binder to improve adhesion between the particles throughout the layers [0100]). However, Nagamine is silent to a cyclohexane solvent. 
Osada discloses a solid-state lithium battery [0148]. The binder may be styrene-butadiene rubber [0106]. A non-limiting organic solvent is compatible with a halide compound [0012], and may include cyclohexane and octane [0059]. BET surface area of the solid electrolyte can be increased by immersing the solid electrolyte in the organic solvent [0079]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the composition of Nagamine with the cyclohexane solvent teaching of Osada in order to immerse the solid electrolyte and increase BET surface area [0079]. 
	Considering Claim 17, the combined teachings of Nagamine and Osada are as applied in claim 16. Nagamine discloses that the solid electrolyte layer includes the solid electrolyte material in amount of 50% by weight or more [0077] so as to achieve a solid electrolyte material having a low melting point [0078]. Because solid electrolyte is present to achieve the desired low melting point, routinely experimenting with and coming up with an immersed solid electrolyte wherein the solvent is 1 wt% to 60 wt% and the solid electrolyte is 20 wt% to 90 wt% would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 18, Nagamine discloses an electrolyte Formula 1 [Abstract], such as Li3Y0.95Sm0.05Br3Cl3, Li3Y0.9Sm0.1Br3Cl3, and Li3Y0.9Eu0.1Br3Cl3 [Table 1], which are all listed as halide-based material claimed formula examples by the claimed invention [0040, 0032].
Considering Claim 19, the claimed invention states that ammonium halide used as a raw material may be present as a residual material to form a complex with the halide-based material [0041, 0042], wherein the process includes sintering and molding [0029]. Nagamine discloses that ammonium halide is used as a raw material [0050]. Because Nagamine teaches sintering and molding [0051, 0131] a softer material for the purpose of forming strong adhesion and interface [0059, 0131], while including the same raw material of ammonium halide, it appears that Nagamine inherently teaches ammonium halide complex with the halide-based material. 
Considering Claim 20, the claimed invention states that Reactivity Value can be tested by mixing the solid ion conductive material with the organic material at a weight percentage of 10:90 and keeping the mixture at not greater than 100 °C, wherein changes to characteristic peaks or characteristic peaks of impurities or decomposition products are observed [0052]. Nagamine discloses an electrolyte Formula 1 [Abstract], such as Li3Y0.95Sm0.05Br3Cl3, Li3Y0.9Sm0.1Br3Cl3, and Li3Y0.9Eu0.1Br3Cl3 [Table 1], which are all listed as halide-based materials by the claimed invention [0040]. The solid electrolyte material is chosen for the benefits of lower resistance, improved charge/discharge battery capacity, non-generation of hydrogen sulfide due to no sulfur [0131], and forming satisfactory adhesion between the active material and the solid electrolyte material [0059]. The binder may be included for the purpose of improving adhesion between the particles [0100]. Therefore, routinely experimenting with the like-material electrolyte and the binder to achieve such effects would have been obvious to one of ordinary skill in the art, and therefore routinely experimenting with and achieving a Reactivity Value of at most 20% as tied to such materials and benefits would also have been obvious to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725